internal_revenue_service number release date index number --------------- ------------------------------------ ------------------------------------ ----------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-152459-10 date date legend taxpayer ------------------------------------ ------------------------ -------------------------- --------------------------- ---------------------------- ---------------------------- ---------------------------- --------------------------------------------------------------- hotel op gp trs llc llc -------------------------------------------------------------------------------------------------------------- llc company lp year state a a b c d e ---------------------------------------------- --------------------- --------------------- ------- ------------- --- --- -- ----- --- dear ------------ this responds to a letter dated date on behalf of taxpayer taxpayer requests rulings under sec_856 d and l of the internal_revenue_code code concerning the leasing and the operation and management of hotel plr-152459-10 facts taxpayer is a domestic_corporation that was formed in year to invest in and lease commercial real_estate taxpayer owns real_property and improvements comprising hotel which is leased and operated as described below taxpayer elected to be taxed as a real_estate_investment_trust reit on its year federal_income_tax return taxpayer's stock is owned by among others op a limited_partnership approximately a percent of the interests in which are owned by gp a publicly traded reit taxpayer represents that hotel is a qualified_lodging_facility within the meaning of sec_856 of the code hotel is owned by llc a state a limited_liability_company that is wholly owned by taxpayer and is disregarded as separate from taxpayer for federal_income_tax purposes hotel is leased by llc to trs a state a corporation that is wholly owned by taxpayer taxpayer represents that the terms of the lease are consistent with those customarily used for leases of similar_property between unrelated parties taxpayer and trs have jointly elected to have trs treated as a taxable_reit_subsidiary under sec_856 pursuant to a management agreement hotel is managed by llc a state a limited_liability_company llc is wholly owned by company a state a corporation and is disregarded as separate from company for federal_income_tax purposes lp a state a limited_partnership employs the persons providing services at hotel llc2 owns a b percent limited_partnership_interest in lp llc a state a limited_liability_company that is wholly owned by llc and is disregarded as separate from llc for federal_income_tax purposes owns a c percent general_partnership interest in lp taxpayer represents that company is an independent_contractor within the meaning of sec_856 with respect to taxpayer and that company is actively engaged in the trade_or_business of operating qualified lodging_facilities within the meaning of sec_856 for entities unrelated to taxpayer or trs taxpayer also represents that llc and company are owned by persons unrelated to taxpayer for purposes of sec_856 and sec_52 and sec_52 for reasons specified_taxpayer desires to restructure the current arrangement taxpayer represents that while hotel will continue to be owned by llc and leased from llc to trs under terms consistent with those customarily used for leases of similar_property between unrelated parties the organizational structure related to the operation of hotel will be modified as follows a trs will sublease hotel to lp lp will continue to employ the persons currently providing services at hotel plr-152459-10 b trs will own the b percent limited_partnership_interest in lp that currently is owned by llc llc will continue to own the c percent general_partnership interest in lp c trs's limited_partnership_interest in lp will not grant trs any authority to direct the operations or management of hotel trs may have certain governance rights in lp which will arise only in extraordinary circumstances that will be set forth in an agreement between the members of lp limited_partnership agreement d company will own the d percent membership interest in llc that currently is owned by llc e llc and lp will enter into a management agreement under which llc will continue to manage hotel f llc will continue to be wholly owned by company and disregarded as separate from company for federal_income_tax purposes company will continue to be actively engaged in the trade_or_business of operating qualified lodging_facilities within the meaning of sec_856 for entities unrelated to taxpayer or trs llc and company will continue to be owned by persons unrelated to taxpayer for purposes of sec_856 and sec_52 and b g under the limited_partnership agreement trs will be given the authority to take certain extraordinary actions following either the delivery to lp of notice of the occurrence of certain material events of default or notice to lp from taxpayer of termination of the sublease the extraordinary actions include the right to terminate the management agreement the right to remove and replace the general manager and the right to dissolve lp the extraordinary actions do not confer on trs a right to operate or manage hotel in connection with the leasing of hotel the portion of the rent that will be attributable to personal_property will not exceed e percent of the total rent attributable to both the real and personal_property law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property plr-152459-10 sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that the term rents_from_real_property includes a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for i services furnished or rendered by the reit to tenants at the property or ii managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income one such provision states that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary trs of the reit are not treated as furnished rendered or provided by the reit sec_856 provides that a person which is a corporation is an independent_contractor if -- a it does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the relt and b not more than percent of the total combined voting power of its stock or percent of the total shares of all classes of its stock is owned directly or indirectly by one or more persons owning percent or more of the shares or certificates of beneficial_interest in the reit sec_856 states that except as provided in sec_856 the term rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly-- i in the case of any person which is a corporation stock of the person possessing percent or more of the total combined voting power of all plr-152459-10 classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the person or ii in the case of any person which is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that amounts paid to a reit by a trs of the reit will not be excluded from qualifying as rents_from_real_property by reason of sec_856 when a relt leases a qualified_lodging_facility or qualified_health_care_property to a trs of the reit and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time the contractor enters into a management agreement or similar service_contract with a trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that for purposes of sec_856 persons are treated as related to each other if they are treated as a single employer under subsections a or b of sec_52 sec_856 defines a qualified_lodging_facility as any lodging_facility unless wagering activities are conducted at or in connection with such facility by any person who is engaged in the business of accepting wagers and who is legally authorized to engage in such business at or in connection with such facility under sec_856 a lodging_facility is a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis sec_856 provides that if a reit directly or indirectly owns stock in a corporation other than a reit the reit and the corporation may jointly elect for the corporation to be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility in this case taxpayer represents that company i qualifies as an independent_contractor under sec_856 with respect to taxpayer and ii is actively engaged in the trade_or_business of operating qualified lodging_facilities within the meaning of sec_856 for entities unrelated to taxpayer or trs thus under sec_856 company meets the definition of an eligible_independent_contractor with respect to the management and operation of hotel plr-152459-10 under the proposed structure company through llc will continue to manage and operate hotel although trs will own an interest in lp trs will have no authority to direct the operations or management of hotel trs will have only limited governance rights in lp arising in extraordinary circumstances thus company will be treated as managing and operating hotel on behalf of trs for purposes of sec_856 and trs will not be treated as operating or managing a lodging_facility under sec_856 in addition because an interest in a qualified_lodging_facility will be leased by a reit to a trs of the reit and the qualified_lodging_facility will be managed and operated on behalf of the trs by an eligible_independent_contractor the requirements of sec_856 will be met therefore under sec_856 rent paid_by trs to llc will not be excluded from rents_from_real_property by reason of sec_856 accordingly based on the facts and representations submitted by taxpayer we conclude that under the circumstances described above company will be treated as an eligible_independent_contractor with respect to the management and operation of hotel for purposes of sec_856 company will be treated as managing and operating hotel on behalf of trs for purposes of sec_856 and with respect to hotel trs will not be treated as operating or managing a lodging_facility in violation of sec_856 rent paid_by trs to llc will be qualifying_income for purposes of the reit gross_income tests under sec_856 and c except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-152459-10 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely alice m bennett branch chief branch associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
